Title: Thomas Jefferson to James Fishback (Final State), 27 September 1809
From: Jefferson, Thomas
To: Fishback, James


            Sir  Monticello Sep. 27. 09.
            Your favor of June 5. came to hand in due time, and I have to acknolege my gratification at the friendly sentiments it breathes towards myself. we have been thrown into times of a peculiar character, and to work our way through them has required services & sacrifices from our countrymen generally, and, to their great honor, these have been generally exhibited, by every one in his sphere, & according to the opportunities afforded. with them I have been a fellow laborer, endeavoring to do faithfully the part allotted to me, as they did theirs; & it is a subject of mutual congratulation that, in a state of things, such as the world had never before seen, we have gotten on so far well: and my confidence in our present high functionaries, as well as in my countrymen generally leaves me without much fear for the future.
            I thank you for the pamphlet you were so kind as to send me. at an earlier period of life I pursued enquiries of that kind with industry & care. reading, reflection & time have convinced me that the interests of society require the observation of those moral precepts only in which all religions agree, (for all forbid us to murder, steal, plunder, or bear false witness.) and that we should not intermeddle with the particular dogmas in which all religions differ, and which are totally unconnected with morality. in all of them we see good men, & as many in one as another. the varieties in the structure & action of the human mind as in those of the body, are the work of our creator, against which it cannot be a religious duty to erect the standard of uniformity. the practice of morality being necessary for the well-being of society, he has taken care to impress it’s precepts so indelibly on our hearts that they shall not be effaced by the subtleties of our brain. we all agree in the obligation of the moral precepts of Jesus, & no where will they be found delivered in greater purity than in his discourses. it is then a matter of principle with me to avoid disturbing the tranquility of others by the expression of any opinion on the innocent questions on which we schismatise.On the subject of your pamphlet, & the mode of treating it, I permit myself only to observe the candor, moderation & ingenuity with which you appear to have sought truth. this is of good example, & worthy of imitation commendation. if all the writers & preachers on religious questions had been of the same temper, the history of the world would have been of much more pleasing aspect.
            I thank you for the kindness towards myself which breathes through your letter. the first of all our consolations is that of having faithfully fulfilled our duties: the next, the approbation & good will of those who have witnessed it: and I pray you to accept my best wishes for your happiness, & the assurances of my respect.
            
              Th:
              Jefferson
          